Citation Nr: 1758412	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-34 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in June 2017.

The Board notes that, since the statement of the case issued in October 2013, additional evidence has been associated with the record.  However, the Veteran's representative waived initial RO consideration of the additional evidence in November 2017.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  For the entire period on appeal, the combined evaluation for the Veteran's service-connected disabilities meets the schedular criteria for a TDIU.

2.  Since November 1, 2009, the Veteran is prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Since November 1, 2009, the criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Facts and Analysis

During the entire period on appeal, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  In this regard, he is service connected for sarcoidosis, evaluated as 30 percent disabling as of June 1, 1998 to June 11, 2010, and 60 percent disabling thereafter; cardiac sarcoidosis, evaluated as 60 percent disabling as of June 22, 2010; hypertension, evaluated as 30 percent disabling as of June 1, 1998; right acromioclavicular arthritis, evaluated as 10 percent disabling as of June 1, 1998; arthritis of the second finger of the left hand, evaluated as 10 percent disabling as of June 1, 1998; sarcoid involvement of the left ankle, evaluated as 10 percent disabling as of March 8, 2000; and residuals of a broken bone of the fifth finger of the right hand, hemorrhoids, burns of the second and third fingers, hepatic sarcoidosis, and erectile dysfunction, all rated as noncompensable.  Thus, since March 8, 2000, the combined evaluation for the Veteran's service-connected disabilities has been 70 percent or higher.  In addition, because the Veteran's sarcoidosis and left ankle disability are due to a common etiology, since March 8, 2000 he also has had one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a).  Therefore, the question in this case is whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.

The Veteran reported on his June 2010 TDIU application that his disabilities affected his full time employment as of October 30, 2009, which is also the date his last employment ended.  He also reported on such application that he worked for a security company from June 1, 2004 to June 15, 2007 and for a different security company from August 1, 2007 until October 30, 2009.  He further stated that he has a high school education with no additional education or training.  Thereafter, in a September 2011 statement, he reported that his profession as a security officer requires him to respond quickly and physically, which he can no longer do.  He also reported experiencing shortness of breath, weakness, and lack of endurance due to his sarcoidosis and ankle conditions.  In addition, he stated that the medications he takes for his service connected disabilities cause him to be drowsy and prevent him from having the necessary focus for security work.  He added that employers are not willing to hire him due to these limitations.  Subsequently, during the June 2017 Board hearing, the Veteran reported that he tried to go back to work shortly after leaving his last job, but that he was unable to do so.  He further reported that he cannot concentrate enough to do a desk job due to fatigue and drowsiness.  Recent VA treatment records continued to show that the Veteran is not employed.

The Veteran was afforded VA examinations in October 2010.  In regard to his left ankle disability, the examiner reported that it causes him lack of stamina, decreased strength, and pain and prevents him from standing for three hours or more.  In regard to his respiratory disability, the examiner found that it causes the Veteran to lack stamina and experience weakness or fatigue.  

Thereafter, the Veteran was examined in regard to his respiratory conditions in July 2013.  During this examination, he reported persistent morning fatigue and an inability to perform heavy chores or yard work due to such fatigue.  He also reported that his respiratory symptoms increase his fatigue level and decrease his stamina.

Subsequently, in October 2014, the Veteran was afforded VA examinations in regard to his service-connected disabilities.  The examiner reported that the Veteran's service connected respiratory disability causes the Veteran to be exhausted almost all of the time and to experience difficulty concentrating.  He concluded that these limitations prevent the Veteran from maintaining any type of gainful employment.  In regard to the Veteran's service connected hepatic sarcoidosis, the examiner reported that he experiences exhaustion, chronic weakness, fatigue, and difficulty concentrating.  The examiner concluded that this condition also prevents the Veteran from maintaining any type of gainful employment.

The Board finds that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since November 1, 2009.  In this regard, the Veteran competently and credibly explained that he can no longer perform physically demanding employment or sedentary work due to physical and mental limitations caused by his service-connected disabilities and their treating medications.  His conclusion was confirmed by the findings of the October 2014 VA examiner.  

In addition, the Veteran credibly reported that he attempted to return to work shortly after his last employment ended on October 31, 2009, but was unable to do so.  While the Veteran's claim was filed in June 2010, TDIU claims are granted an effective date earlier than the date of claim when the increase is factually ascertainable within a year of the claim date.  38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) VAOPGCPREC 12-98 (1998).  Therefore, the Board finds that a TDIU is established as of November 1, 2009.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of the combined effects of his service-connected disabilities since November 1, 2009.  The Veteran does not claim, and the evidence does not show, that he was unable to work prior to such date.  Thus, entitlement to a TDIU from November 1, 2009 is warranted, which represents a full grant of the benefits sought on appeal.


ORDER

A TDIU is granted effective November 1, 2009, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


